COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00295-CV


PHOENIX MILLWORK L.L.C.                                              APPELLANT

                                          V.

BANK OF AMERICA, N.A.                                                  APPELLEE


                                      ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant’s Motion For Voluntary Dismissal Of

Appeal.” It is the court=s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.


      1
       See Tex. R. App. P. 47.4.
DELIVERED: December 8, 2011




                              2